                                                                                                  FILED
                                                                                         CLERK,C~,S. DISTRICT COURT

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                            January 9, 2019
                                                                                       CEviRAL DISTRICT OF CAI.IFOA\7A
                                                                                         BY:     VM         DEP[~IY


                                       CRIMINAL MINUTES -GENERAL
 Case No.        CR 16-146 FMO                                                Date     January 9,2019
 Title           United States v. Arias



 Present: The Honorable        Michael R. Wilner

                      Veronica Piper                                            n/a
                      Deputy Clerk                                    Court Reporter /Recorder

          Attorneys Present for Government:                      Attorneys Present for Defendant:
                            n/a                                                  n/a
 Proceedings:               ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) ofthe terms of Defendant's ❑probation / D supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                  ~       will appear for further proceedings as required if released.
                  ❑       will not endanger the safety of any other person or the community if
                          released.


         The Court bases its findings on the following:
                  ~       Allegations in petition
                  ❑
                  D       Lack of bail resources
                  D       No stable employment

                  ❑       Ties to foreign countries
                  D       Previous failure to appear or violations of probation, parole, or release
                  D       Nature of previous criminal convictions
                  D       Substance abuse



MRW-2SR (9/16)                            CRIMINAL MINUTES -GENERAL                                        Page 1 of 2
                              iJNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                   CRIMINAL MINUTES -GENERAL
 Case No.       CR 16-146 FMO                                             Date   January 9, 2019
 Title          United States v. Arias


                 ❑       Already in custody on state or federal offense

                 ❑      Refusal to interview with Pretrial Services

                 ■
                 ❑

         ❑       Defendant did not oppose the detention request.


                                                   * *~

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR(9/16)                            CRIMINAL MINUTES -GENERAL                            Page 2 of2
